DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9 and 10 in the reply filed on 2/7/21 is acknowledged.

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Applicant described them as known (para. 8-24). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a mold joining step of positioning and joining a second lower mold, which is joined to an upper portion of the second bar assembling jig to allow a base to be formed between the second lower mold and the second bar assembling jig, to an upper portion of the first upper shell mold, and a casting step of forming the base by injecting ingot steel, which is made of a material different from a material of the fine bar, into an internal space between the first upper shell mold and the second lower mold.”
It is unclear how the base is formed between the second lower mold and the second bar assembling jig and between the first upper shell mold and the second lower mold at the same time.
The examiner will interpret the limitation as “a mold joining step of positioning and joining a second lower mold to an upper portion of the first upper shell mold.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens (DE 2340742 A1, cited by applicant) in view of Cowie et al. (US 2002/0062941 A1, hereinafter Cowie).
Re Claim 9. Rubens teaches a method of manufacturing a refiner bar plate, the method comprising: 
an insertion step of inserting fine bars (Fig. 3, item 1), in an inverse manner, into a first bar assembling jig (Fig. 3, item 5) having multiple insertion grooves which are spaced apart from one another and into which the fine bars are inserted in an inverse manner; 
a mold joining step of positioning and joining a first lower mold (inherent to hold poured molten metal in place, para. 18), which is joined to an upper portion of the first bar assembling jig to define a space between the first lower mold and the first bar assembling jig in which a base is formed, to the upper portion of the first bar assembling jig into which the fine bars are inserted (Fig. 4); and 
a casting step of forming the base by injecting ingot steel (Fig. 4, item 2, para. 18), which is made of a material different from a material of the fine bar (abstract), into the internal space between the first bar assembling jig and the first lower mold.  

Rubens fails to specifically teach a preheating step of preheating the first bar assembling jig and the first lower mold which are joined together.

The invention of Cowie encompasses die casting. Cowie teaches to preheat the mold to reduce thermal shock resulting from the difference in temperature between the molten metal and the mold (abstract).
In view of Cowie, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rubens to preheat the first bar assembling jig and the first lower mold which are joined together; since Cowie teaches the advantage of doing it, which is to reduce thermal shock resulting from the difference in temperature between the molten metal and the mold (abstract).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens in view of Zinezi (US 4,116,392, cited by applicant) and Chang (US 2005/0090578 A1).
Re Claim 10. Rubens teaches a method of manufacturing a refiner bar plate, the method comprising: 
an insertion step of inserting fine bars (Fig. 1, item 1), in a normal manner, into a second bar assembling jig (item 3) having multiple insertion grooves (item 4) which are spaced apart from one another at predetermined intervals and into which the fine bars are inserted in a normal manner; 
a first upper shell mold forming step of manufacturing a first upper shell mold (Fig. 2, item 5), into which the fine bars are inserted in an inverse manner, by placing a flask (inherent to hold 
a casting step of forming the base by injecting ingot steel (Fig. 4, item 2, para. 18), which is made of a material different from a material of the fine bar (abstract), into an internal space between the first upper shell mold and the second lower mold.

Rubens fails to specifically teach that the ceramic materials is resin coated sand, and heating the resin coated sand.

The invention of Zinezi encompasses method of making pulp refining disk. Zinezi teach that sand is used for making a first upper shell mold (Fig. 3, item 13).
The invention of Chang encompasses molding material. Chang teaches a resin coated sand (abstract, para 38) and heating the resin coated sand (para. 40).
In view of Zinezi and Chang, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Rubens to employ resin coated sand, and heating the resin coated sand; since using sand is well-known as shown by Zinezi, and Change teaches the advantage of using resin and heating the resin coated sand, which is to bind the sand and cure the resin coated sand (para. 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/5/2021